IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF KOREAN                  : No. 156 MAL 2016
HARRINGTON, DECEASED                     :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: GAIL HARRINGTON             : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.